DETAILED ACTION
	This is the first office action on the merits for application 16/481,567, which is a national stage entry of PCT/US2018/015916, filed 1/30/2018, which claims priority to provisional applications 62/451,817 (filed 1/30/2017) and 62/540,782 (filed 8/3/2017).
	Claims 1-16 are pending in the application. Claims 11-16 are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the invention of Group IV, Claims 11-16, in the reply filed on 2/9/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Additional Prior Art the Examiner Wishes to Make Known to Applicant
The Examiner wishes to apprise the Applicant of the following piece of prior art, even though this reference is not currently applied in a current grounds of rejection.
	Taniguchi, et al. (U.S. Patent Application Publication 2012/0156578 A1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner (U.S. Patent 3,628,017) in view of Guo, et al. (Scientific Reports, 2014, vol. 4, 7469).
In reference to Claims 11, 14, 16, Lerner teaches a method for sensing UV radiation (column 3, lines 47-58).
Lerner teaches, “As UV light impinges upon electrode 13, a direct correlation of the increase in current flow and the amount of bandgap light is registered on ammeter 17” (column 3, lines 55-58) and “After the light reading is obtained it can be compared to a standard set of light current readings which have been obtained with known sources of ultraviolet light, i.e. light of known ultraviolet content, and the corresponding ultraviolet content determined therefrom” (column 3, lines 41-45).
Therefore, this disclosure teaches the limitations of Claim 11, wherein the method comprises quantifying a power density of UV radiation using an electrochemical UV sensor (i.e. the electrochemical UV sensor shown in Fig. 1).
Lerner does not teach that the electrochemical UV sensor comprises carbon quantum dots as a photoactive material.
However, he teaches that one of several materials suitable for use as the UV sensitive electrode in the electrochemical UV sensor of his device is zinc oxide (column 2, lines 44-45).
To solve the same problem of providing a UV detector using a photoelectrode comprising zinc oxide, Guo teaches an electrode comprising a blend of ZnO quantum dots and carbon nanodots (i.e. carbon quantum dots) (last paragraph on Guo, page 1 and second column, second paragraph on Guo, page 4). Guo teaches that the photoelectrode of his invention exhibits increased carrier separation at the ZnO/carbon quantum dot interface and further shows the highest-reported detectivity and noise equivalent power shown for any ZnO-based photodetector (second column, second paragraph on Guo, page 4, and Table 1, page 4 of Guo). Further, Table 1 of Guo shows that the ZnO quantum dot/carbon 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used the photodetector electrode material of Guo (i.e. a blend of ZnO quantum dots and carbon quantum dots) in place of the ZnO electrode in the electrochemical UV sensor in the device of Lerner, because Table 1 of Guo shows that the ZnO quantum dot/carbon quantum dot hybrid photoelectrode of his invention shows a higher detectivity (D*) and noise equivalent power (NEP) than a photoelectrode made of a thin film of ZnO (as in the device of Lerner).
Using the photodetector electrode material of Guo (i.e. a blend of ZnO quantum dots and carbon quantum dots) as the photoelectrode 13 in the electrochemical UV sensor in the device of Lerner teaches the limitations of Claim 11, wherein the electrochemical UV sensor comprises carbon quantum dots (CQDs) as a photoactive material.
Using the photodetector electrode material of Guo (i.e. a blend of ZnO quantum dots and carbon quantum dots) as the photoelectrode 13 in the electrochemical UV sensor in the device of Lerner teaches the limitations of Claim 14, wherein the electrochemical UV sensor comprises a photoelectrode including the CQDs (corresponding to the modified photoelectrode 13, described in the rejection of Claim 11 above), a counter electrode 18 (Lerner, Fig. 1, and Lerner, column 3, lines 45-55) and an electrolyte 12 (Lerner, Fig. 1, and Lerner, column 3, lines 45-55).
Using the photodetector electrode material of Guo (i.e. a blend of ZnO quantum dots and carbon quantum dots) as the photoelectrode 13 in the electrochemical UV sensor in the device of Lerner teaches the limitations of Claim 16, wherein the electrochemical UV sensor is flexible. It is the Examiner’s position that, because Lerner teaches that the electrodes are joined together by a wire (column 3, lines 45-55), these electrodes are joined flexibly, because the wire is structurally capable of flexing. 
In reference to Claim 12, Lerner teaches that, “As light impinges upon electrode 13, a direct correlation of the increase in current flow and the amount of bandgap light is registered on ammeter 17” (column 3, lines 55-58). This disclosure teaches the limitations of Claim 12, wherein quantifying .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lerner (U.S. Patent 3,628,017) in view of Guo, et al. (Scientific Reports, 2014, vol. 4, 7469), as applied to Claim 11, and further in view of Wang, et al. (U.S. Patent Application Publication 2015/0218001 A1).
In reference to Claim 13, modified Lerner as applied to Claim 13 does not teach that the carbon quantum dots are doped with nitrogen.
To solve the same problem of providing a zinc oxide photoelectrode modified with carbon quantum dots for photoelectrochemical conversion, Wang teaches a ZnO-carbon quantum dot photoelectrode (Fig. 6, paragraph [0090]). 
Wang further teaches that the carbon quantum dots may be suitably doped with nitrogen (paragraph [0090]). Consequently, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using nitrogen-doped carbon quantum dots in the device of modified Lerner, because Wang teaches that carbon quantum dots used in a ZnO photoelectrode may suitably be doped with quantum dots.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the carbon quantum dots of the device of modified Lerner with the nitrogen-doped quantum dots taught by Wang.
This modification teaches the limitations of Claim 13, wherein the carbon quantum dots are doped with nitrogen

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lerner (U.S. Patent 3,628,017) in view of Guo, et al. (Scientific Reports, 2014, vol. 4, 7469), as applied to Claim 14, and further in view of Gordon, et al. (U.S. Patent 4,400,451).
In reference to Claim 15, modified Lerner does not teach that the electrolyte is a solid, flexible polymer electrolyte.

To solve the same problem of providing photoelectrochemical cells (Fig. 1, column 4, lines 7-60) comprising photoelectrodes comprising oxides of zinc (column 5, lines 62-67), Gordon teaches that suitable configurations of electrolytes for these cells include aqueous solutions of sodium hydroxide (Gordon, column 10, lines 30-33, as in Lerner) or a solid polymer electrolyte, e.g. Nafion (Gordon, column 10, lines 36-50).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the aqueous sodium hydroxide electrolyte of modified Lerner with a solid polymer electrolyte, e.g. Nafion, because Gordon teaches that these are both electrolyte materials suitable for use in a photoelectrochemical cell with a photoanode comprising zinc oxide.
Consequently, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using the solid polymer electrolyte materials, e.g. Nafion, of Gordon, in place of the aqueous electrolyte of modified Lerner.
The instant specification recognizes Nafion as a suitable polymer electrolyte material (paragraph [0035]).
Therefore, replacing the aqueous sodium hydroxide electrolyte of modified Lerner with Nafion, as taught by Gordon, teaches the limitations of Claim 15, wherein the electrolyte is a solid, flexible polymer electrolyte.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M/T/Th/F 7-11 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721